DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Steinhauser et al. (Steinhauser) (Patent/Publication Number US 2017/0254250) in view of Hosoya (Patent/Publication Number 5,412,943).
	Regarding claims 1, 11, and 13, Steinhauser discloses a vehicle comprising: an exhaust aftertreatment arrangement (18, 180) for cleaning exhaust gases, the exhaust aftertreatment arrangement (Figure 1) comprising: a fluid channel (32, 34, 36, 81) for providing a fluid pathway for the exhaust gases, a selective catalyst reduction, SCR, catalyst (26), arranged in or downstream the fluid channel (36) (e.g. See Paragraphs [0028-0029]), a heating arrangement (28, 86, 168) for heating the exhaust gases, the heating arrangement being arranged upstream of the SCR catalyst (26) and comprising an electrical heating element (86) (e.g. See Paragraphs [0031-0033]), a first fluid pathway (84) for guiding the exhaust gases to the electrical heating element (86), and a second fluid pathway (82) for guiding the exhaust gases to bypass the electrical heating element (86) (e.g. See Paragraph [0031] Referring to FIG. 2, one form of the present disclosure has a fluid control system 80 disposed in an upstream exhaust conduit 81. The upstream exhaust conduit 81 in one form defines a first flow channel 82 and a second flow channel 84 surrounding the first flow channel 82. ….. A heater 86 is disposed in the second flow channel 84. A fluid control device 88 is provided upstream of the first and second flow channel 82, 84 to control the flow path of the exhaust gas. The fluid control system 80 further includes an actuator 94 coupled to the fluid control device 88 and adapted to actuate the fluid control device 88 when the heater 86 is turned on. The fluid control device 88 may direct the exhaust gas through both the first and second flow channels 82, 84 during normal engine operation when the heater 86 is not activated. …. ) (e.g. See Figure 2-5; Paragraphs [0031-0036]).  However, Steinhauser fails to disclose that the heating arrangement is removably arranged relative the fluid channel.
	Hosoya teaches that it is conventional in the art, to use heating arrangement (14, 24, 34) is removably arranged relative the exhaust gas fluid channel (3) of an internal combustion engine (1) (e.g. See Figure 9-11; col. 10, lines 18-67; col. 11, lines 35-67).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the heating arrangement is removably arranged relative the exhaust gas fluid channel of an internal combustion engine of Steinhauser, as taught by Hosoya for the purpose of replacing the malfunction heater during the engine’s lifespan easier, so as to increase the exhaust gas temperature during cold start and to reduce the poisoned materials in the purifying catalyst and to reduce amount of nitrogen oxides in the exhaust gas of the lean-burn engine, and further improve the performance of the engine and the efficiency of the emission system, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalyst system. 

	Regarding claim 2, Steinhauser further discloses wherein the heating arrangement comprises a first channel portion comprising the first fluid pathway and the electrical heating element, and a second channel portion comprising the second fluid pathway, the second channel portion being separate from the first channel portion (e.g. See Figure 2-5; Paragraphs [0031-0036]).
	Regarding claim 3, Steinhauser further discloses wherein the first channel portion and the second channel portion are co-axially arranged (e.g. See Figure 2-5; Paragraphs [0031-0036]).
	Regarding claim 4, Steinhauser further discloses wherein the first channel portion is annularly encompassing the second channel portion, or wherein the second channel portion is annularly encompassing the first channel portion (e.g. See Figure 2-5; Paragraphs [0031-0036]).
	Regarding claim 5, Steinhauser further discloses at least one valve (88, 90, 100, 102) configured to control the flow of exhaust gases in the first and second fluid pathways (e.g. See Figure 2-5; Paragraphs [0033-0037]).
	Regarding claim 6, Steinhauser further discloses wherein the heating arrangement comprises the valve (e.g. See Figure 2-5; Paragraphs [0033-0037]).
	Regarding claim 7, Steinhauser further discloses wherein the valve is operable between a first state in which the flow of exhaust gases is allowed to flow through the first fluid pathway, and a second state in which at least a part of the flow of exhaust gases is allowed to flow through the second fluid pathway (e.g. See Figure 2-5; Paragraphs [0033-0037]).

	Regarding claim 8, Hosoya further discloses wherein the fluid channel comprises a first channel flange (108) arranged upstream of the SCR catalyst (6a, 6b) and the heating arrangement (24, 104) comprises a first heating arrangement flange (108), such that, in an assembled state, the first channel flange is circumferentially connected to the first heating arrangement flange (e.g. See col. 10, lines 18-67), and wherein the heating arrangement is removably arranged relative the fluid channel at least by that the first channel flange is removably connected to the first heating arrangement flange (e.g. See Figure 9-11; col. 10, lines 18-67; col. 11, lines 35-67).
	Regarding claims 9 and 12, Hosoya further discloses wherein the fluid channel further comprises a second channel flange (108) arranged upstream of the first channel flange (108) (Figure 10), and wherein the heating arrangement further comprises a second heating arrangement flange arranged opposite to the first heating arrangement flange (e.g. See Fig. 10; col. 10, lines 18-67), such that, in the assembled state, the second channel flange is circumferentially connected to the second heating arrangement flange (e.g. See Fig. 10; col. 10, lines 27-67), and wherein the heating arrangement is removably arranged relative the fluid channel by that the first channel flange is removably connected to the first heating arrangement flange and by that the second channel flange is removably connected to the second heating arrangement flange (e.g. See Figure 9-11; col. 10, lines 18-67; col. 11, lines 35-67).
	Regarding claim 10, Steinhauser further discloses wherein the heating arrangement comprises an enclosing channel wall portion extending up to the first heating arrangement flange, and wherein the first and second fluid pathways are housed in the enclosing channel wall portion (e.g. See Figure 2-5; Paragraphs [0031-0036]).

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Amou et al. (Pat./Pub. No. US 7509799), Wade et al. (Pat./Pub. No. US 4686827), Dadam et al. (Pat./Pub. No. US 10961884), Sharp et al. (Pat./Pub. No. US 2018/0058297), Gillingham et al. (Pat./Pub. No. US 5293742), and Everly et al. (Pat./Pub. No. US 2018/0119591), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        December 17, 2022